       Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 1 of 6 PageID #:104



                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 George & Company LLC, a New                             )
 York limited liability company,                         )
                                                         )
                                             Plaintiff,  )
                                                         )    Case No. 20-cv-04673
 v.                                                      )
                                                         )    Hon. John Robert Blakey
 Daniel Bekavac, an individual,                          )
 Bekavac Trading Company, Inc., an                       )    Hon. Jeffrey Cole
 Illinois corporation, and various                       )
 John Does, Jane Does and ABC                            )
 Companies,                                              )
                                                         )
                                             Defendants, )

                                            Initial Status Report

1. Type of Initial Status Report (e.g., Joint or Individual). This status report is filed by

      Plaintiff individually / singularly. Defendants have not obtained counsel or otherwise contacted

      Plaintiff or its counsel of record.

2. Service of Process. Plaintiff initially attempted service upon both Defendants at the residence

      of Defendant Daniel Bekavac who is/was the registered agent and president of Defendant

      Bekavac Trading Company, Inc. (“BTC”). Despite the residence clearly being occupied, the

      process server’s attempt was unsuccessful. The following day, Defendants amended the BTC

      Articles of Incorporation with the Illinois Secretary of State to change the registered agent and

      address. Plaintiff attempted service upon BTC at the new address, however the new location did

      not identify either BTC or its new registered agent at the property. Plaintiff served BTC though

      the Illinois Secretary of State and attempted to serve Defendant Daniel Bekavac again at his

      residence. Again, despite the residence and property being clearly occupied and active, the

      attempt was unsuccessful. Plaintiff estimates that personal service of process upon Defendant




                                                                                                    Page 1
    Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 2 of 6 PageID #:105



   Daniel Bekavac will be completed within the next week, but if not, Plaintiff will promptly move

   the court for alternate service under Fed. R. Civ. P. 4.

3. The Nature of the Case.

       a. The attorney of record is Adam E. Urbanczyk of AU LLC 564 W. Randolph St. 2nd

           Floor Chicago, IL 60661. Adam E. Urbanczyk is licensed to practice law in Illinois,

           Michigan, and the District of Columbia and admitted before the U.S. District Courts for

           the Northern and Central Districts of Illinois, the Eastern District of Michigan, and the

           District of Columbia. Adam E. Urbanczyk is not a member of the trial bar of the

           Northern District of Illinois.

       b. The basis for federal jurisdiction is Plaintiff’s claims arising under the Lanham Act and

           the U.S. Copyright Act, 28 U.S.C. §§ 1331, 1338.

       c. Plaintiff’s claims are based on federal trademark infringement, unfair competition under

           the Lanham Act and Illinois law, and copyright infringement.

       d. Plaintiff anticipates the major factual issues in the case to be: (i) whether Defendants

           were ever authorized to use the LCR Marks; (ii) whether Defendants were ever

           authorized to reproduce, distribute, and display the LCR Works; and (iii) whether BTC

           was simply an alter ego of Defendant Daniel Bekavac and to what extent Defendant

           Daniel Bekavac was personally involved in the infringement of Plaintiff’s rights in the

           LCR Marks and LCR Works.

       e. Plaintiff is aware that Defendant caused to be manufactured and obtained, without

           authorization, at least 20,000 units of a dice game bearing the LCR Marks and

           incorporating the LCR Works. Plaintiff’s LCR dice game retails for approximately

           $10/unit and Plaintiff believes that Defendants liquidated all of the product, resulting in

           earnings from the sale of counterfeit goods of at least approximately $200,000. Plaintiff



                                                                                                 Page 2
    Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 3 of 6 PageID #:106



         may separately seek statutory damages for Defendants’ willful infringement of the LCR

         Marks which would entitle Plaintiff to up to $2,000,000 for Defendants’ unauthorized,

         counterfeit use of each LCR Mark for each registered good or service. Plaintiff may

         separately seek statutory damages for Defendants’ willful infringement of the LCR

         Works which would entitle Plaintiff to up to $150,000 for Defendants’ unauthorized

         reproduction, distribution, and display of each LCR Work. Plaintiff is seeking injunctive

         relief, disgorgement of any profits, and reasonable attorneys’ fees and costs.

4. Pending Motions and Case Plan.

      a. There are no pending motions. If Plaintiff is unable to obtain personal service upon

         Defendant Daniel Bekavac, Plaintiff will move the Court for leave to obtain service via

         alternative means.

      b. Proposal for discovery and Case Management Plan.

               1. Generally, Plaintiff will be seeking discovery related to BTC’s business dealings

                 with Chinese suppliers and domestic third parties, including e-commerce

                 businesses and platforms (e.g., Amazon.com). Plaintiff anticipates the need for

                 some electronic discovery with respect to the Parties’ e-commerce activities.

                 Plaintiff does not anticipate the need for bifurcated discovery.

               2.The Defendants have yet to appear and so identifying a date to produce initial

                 disclosures under Rule 26(a)(1) may be premature. Plaintiff proposes that the

                 Parties may propose a date, via a joint status report, once the Defendants appear

                 and are engaged in the case.

               3.The Defendants have yet to appear and so identifying a date to first propound

                 written discovery may be premature. Plaintiff proposes that the Parties may




                                                                                               Page 3
Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 4 of 6 PageID #:107



           propose a date, via a joint status report, once the Defendants appear and are

           engaged in the case.

         4.Plaintiff expects some discovery will concern sensitive financial records which

           the Parties will prefer to remain confidential. The Parties will endeavor to

           propose a confidentiality order, based on the Court’s model order, as soon as

           practicable.

         5.Plaintiff does not anticipate the need for any HIPAA waivers.

         6.The Defendants have yet to appear and so identifying a date by which fact

           discovery may be completed may be premature. Plaintiff proposes that the

           Parties may propose a date, via a joint status report, once the Defendants appear

           and are engaged in the case.

         7.The Defendants have yet to appear and so identifying a date by which expert

           discovery may be completed may be premature. Plaintiff proposes that the

           Parties may propose a date, via a joint status report, once the Defendants appear

           and are engaged in the case.

         8.The Defendants have yet to appear and so identifying a date by which dispositive

           motions, if any, may be filed may be premature. Plaintiff proposes that the

           Parties may propose a date, via a joint status report, once the Defendants appear

           and are engaged in the case.

         9.The Defendants have yet to appear and so identifying a trial date may be

           premature. Plaintiff proposes that the Parties may propose a date, via a joint

           status report, once the Defendants appear and are engaged in the case.

         10.   Plaintiff does not now request a jury trial and anticipates a bench trial length

           of two days.



                                                                                          Page 4
     Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 5 of 6 PageID #:108



5. Consent to Proceed Before a Magistrate Judge. The Parties have not discussed with

   Defendants a request for assignment to Judge Cole. Plaintiff will discuss such assignment with

   Defendants once they entered the case and will notify the Court if the Parties consent to the

   assignment.

6. Status of Settlement Discussions. The Parties have not discussed settlement. Plaintiff

   proposes that the Parties may request referral to a settlement conference, if it appears such a

   referral will be useful, once the Defendants appear and are engaged in the case.


Dated: September 17, 2020

                                                              Respectfully submitted,

                                                              /s/Adam E. Urbanczyk
                                                              AU LLC
                                                              564 W. Randolph St. 2nd Floor
                                                              Chicago, IL 60661
                                                              adamu@au-llc.com
                                                              Ph. (312) 715-7312
                                                              Fax (312) 646-2501
                                                              ARDC No. 6301067

                                                              Counsel for Plaintiff George & Company
                                                              LLC




                                                                                                Page 5
     Case: 1:20-cv-04673 Document #: 9 Filed: 09/17/20 Page 6 of 6 PageID #:109



                                        Certificate of Service

I hereby certify that the Initial Status Report will be sent via U.S. first-class mail to Defendants at

their below respective addresses:

 Bekavac Trading Company, Inc.              c/o ZAHID A MUNSHI
                                            6129 N HAMILTON AVE UNIT 2
                                            CHICAGO, IL 60659

 Daniel Bekavac                             Daniel Bekavac
                                            215 Slalom Ct.
                                            Minooka, IL 60447


                                                                 /s/Adam E. Urbanczyk
                                                                 AU LLC
                                                                 564 W. Randolph St. 2nd Floor
                                                                 Chicago, IL 60661
                                                                 adamu@au-llc.com
                                                                 Ph. (312) 715-7312
                                                                 Fax (312) 646-2501
                                                                 ARDC No. 6301067

                                                                 Counsel for Plaintiff George & Company
                                                                 LLC
